Citation Nr: 1400805	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-38 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for periodontal gum disease. 

2.  Entitlement to service connection for a disability manifested by foot blisters. 

3.  Entitlement to service connection for dental disability manifested by misaligned teeth and jaw due to trauma and bone loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1991. 

This matter comes to the Board of Veterans' Appeals  (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in part denied the enumerated issues.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011; the transcript is of record. 

In a May 2011 decision, the Board disposed of an issue of service connection for residuals of tuberculosis and remanded the remaining issues to the RO for further development.  The Board also referred a claim to reopen entitlement to service connection for fungus on hands and feet, to the RO for appropriate action.  As it appears no further action has been taken on this issue it is again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the remand, partial service treatment records pertaining to a period of hospitalization from March to April 1991 for multiple head trauma were obtained in August 2011, which were not available to the June 2011 VA examiner.  Thus the examination was not based on the complete record, and this examiner should be provided an opportunity to review the complete record.  

Additionally the Board finds that the examiner's opinion regarding the nature and etiology of the claimed foot disorder should be clarified, as there is only an opinion regarding the nature and etiology of the foot dermatitis, but no clear opinion is given as to the nature and etiology of the claimed disorder of foot blisters, which is the subject of this appeal.  The Board notes the matter is further complicated by a history of tinea pedis, and it is not clear whether this, or dermatitis or another skin disorder has manifested in blisters.  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Thus on remand the examiner should clarify what disorder, if any, is or was manifested by blisters of the foot, and provide a clear opinion as to the etiology of any such disorder identified.

In regards to the claimed disorders of periodontal gum disease and dental disability manifested by misaligned teeth due to trauma, certain development ordered pursuant to the previous remand has yet to be sufficiently completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board previously requested that a line of duty (LOD) determination pursuant to 38 C.F.R. §§ 3.1(n), 3.301 be made via administrative decision during adjudication of these issues, as the service personnel records suggested that dental injuries were incurred outside of the LOD due to an accident while driving while intoxicated on or around March 28, 1991.  No such adjudication has yet been undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder and electronic records should be referred to the June 2011 VA examiner for an addendum opinion.  If that examiner is unavailable, the case should be referred to another VA physician.  If deemed necessary, another VA examination and/or testing should be scheduled.  After reviewing the claims file and electronic record, the examiner should identify any and all disabilities associated with the feet, to include whether the Veteran has a chronic foot disability manifested by blisters.  If such a chronic foot disability is shown to be manifested by blisters, the examiner should clearly identify the disability or disabilities shown to be the cause of such manifestations, and opine as to whether any such identified disability at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should be made aware that the complete Veteran's service treatment records are unavailable for review, but should review the recently available service treatment records from his hospitalization in Panama from March 1991 to April 1991 for multiple head injuries, as well as the service personnel records that support the Veteran's credible assertions that he served in the hot, humid climate of Panama as a light wheel mechanic. 

2.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for a disability manifested by foot blisters.  There should be an administrative decision issued regarding whether disability, including periodontal gum disease and/or dental disability manifested by misaligned teeth and jaw due to trauma and bone loss were incurred in line of duty pursuant to 38 C.F.R. §§ 3.1(n), 3.301, with review of all pertinent evidence, including the newly obtained service treatment records that show treatment for multiple head trauma, including laceration of the mandible on or around March 28, 1991, with a conflicting history given in these records either of the injury resulting from an attack by 4 Panamanians versus a motor vehicle accident which service personnel records suggest took place while driving while intoxicated.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


